t c memo united_states tax_court c gary evans petitioner v commissioner of internal revenue respondent docket no filed date c gary evans pro_se jennifer k martwick for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal_income_tax a failure_to_file addition_to_tax pursuant to sec_6651 of dollar_figure a failure to pay addition_to_tax pursuant to sec_6651 in an amount to be computed at a later date and a failure to pay estimated_tax addition_to_tax pursuant to sec_6654 of dollar_figure the following issues remain for decision whether respondent may raise the issue of whether petitioner’s gross_income should be increased by bank deposit income of dollar_figure an increase not determined in the notice_of_deficiency whether petitioner’s gross_income should be increased by certain ordinary_income of dollar_figure whether petitioner’s gross_income should be increased by interest_income of dollar_figure whether petitioner is subject_to the failure_to_file addition_to_tax pursuant to sec_6651 whether petitioner is liable for the failure to pay addition_to_tax pursuant to sec_6651 and whether petitioner is liable for the failure to pay estimated_tax addition_to_tax pursuant to sec_6654 findings_of_fact petitioner refused to stipulate any of the facts on date respondent filed a motion pursuant to rule f requesting the court to order petitioner to show cause why the facts and evidence set forth in respondent’s proposed stipulation of facts should not be deemed established on 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended for the year in issue amounts are rounded to the nearest dollar 2on the basis of a settlement by the parties respondent has conceded the determination in the notice_of_deficiency that petitioner’s gross_income should be increased by income from the sale of stocks and bonds respondent also has conceded that petitioner is entitled to a capital_loss of dollar_figure pursuant to sec_1211 date the court ordered petitioner to show cause why respondent’s proposed stipulation of facts and evidence should not be deemed established petitioner failed to file a timely response on date we granted respondent’s motion and deemed established respondent’s proposed stipulation of facts and evidence the facts deemed established by the court’s order are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioner resided in georgia petitioner is a certified_public_accountant and worked for coopers lybrand for years petitioner did not file any federal_income_tax returns after and did not file a federal_income_tax return for hi sec_2002 tax_year petitioner did not make any estimated_tax payments and no federal income taxes were withheld from his wages for hi sec_2002 tax_year during petitioner received from hickory valley retirement inc ordinary flowthrough income of dollar_figure and interest_income of dollar_figure 3petitioner attempted to file a response to respondent’s rule f motion after the time specified in the court’s date order petitioner’s motion was not filed because he did not seek leave to file his response late even if he had filed a timely response petitioner failed to show why respondent’s facts and evidence should not be deemed established for hi sec_2002 tax_year petitioner is entitled to an ordinary flowthrough loss of dollar_figure from decubitus inc during petitioner deposited dollar_figure into his suntrust bank account of that dollar_figure at least dollar_figure is includable in petitioner’s gross_income included within that dollar_figure is rental income from two properties the first property pincite roswell rd n e atlanta georgia was owned by petitioner during and rented for annual rent of dollar_figure to flashers an establishment that operates as a strip club petitioner deposited the rent from flashers into his suntrust bank account the other_property pincite buford highway atlanta georgia was owned by petitioner during and rented for annual rent of dollar_figure to follies an establishment that operates as a strip club petitioner deposited the rent from follies into his suntrust bank account on date respondent sent petitioner a notice_of_deficiency in the notice_of_deficiency respondent determined a deficiency in petitioner’s federal_income_tax on the basis of his receipt of proceeds of dollar_figure from the sale of certain stocks and bonds stocks and bonds sale issue petitioner timely filed a petition in this court for redetermination of the 4while we make the recitations above in conformity with the deemed stipulations of fact we consider infra petitioner’s argument that the amounts deposited in his suntrust bank account may not be included in gross_income for hi sec_2002 tax_year because they were not included in the notice_of_deficiency deficiency as noted above the stocks and bonds sale issue was settled by the parties however respondent now asserts a deficiency in petitioner’s federal_income_tax on the basis of bank_deposits of dollar_figure made to petitioner’s suntrust bank account bank deposit issue the bank deposit issue was first set forth in respondent’s pretrial memorandum submitted weeks before date first pretrial memorandum when the instant case was first set for trial but continued on the parties’ joint motion and was set forth again in respondent’s pretrial memorandum submitted for trial on the court’s date atlanta georgia trial session second pretrial memorandum respondent has not amended his answer opinion we first address the issue of whether respondent may raise the bank deposit issue a new issue not raised in the notice_of_deficiency petitioner objected at trial to respondent’s raising of the bank deposit issue because it was not included in the notice_of_deficiency respondent contends that the bank deposit issue is properly before the court and that petitioner was not prejudiced because he had notice of the bank deposit issue when the case was originally set for trial on date generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 an exception to the general_rule exists when the commissioner raises a new_matter rule a 112_tc_183 tabrezi v commissioner tcmemo_2006_61 generally the commissioner has raised a new_matter when the commissioner attempts to rely on a basis that is beyond the scope of the original determination shea v commissioner supra pincite in particular a new_matter is raised when the commissioner’s new_theory ‘either alters the original deficiency or requires the presentation of different evidence ’ id quoting 93_tc_500 the commissioner generally must bear the burden_of_proof on a new_matter rule a shea v commissioner supra pincite respondent’s assertion of the bank deposit issue is a new_matter respondent argues that petitioner remains liable for a portion of the deficiency determined in the notice_of_deficiency but that there is a new source for that portion ie the income from the suntrust bank_deposits of dollar_figure rather than the dollar_figure of income from petitioner’s sale of stocks and bonds the bank deposit issue will require the presentation of different 5petitioner does not contend that sec_7491 should apply in the instant case to shift the burden_of_proof to respondent nor did he establish that it should apply to the instant case evidence than that which would have been required for the stocks and bonds sale issue accordingly we conclude that the bank deposit issue is a new_matter on which respondent bears the burden_of_proof see rule a we next turn to the issue of whether respondent may raise the bank deposit issue in this proceeding rule b allows this court to accept evidence that is not within the issues raised by the pleadings and conform the pleadings to that evidence freely when justice so requires provided that the objecting party is not prejudiced by its admission 83_tc_381 affd 823_f2d_1310 9th cir the facts necessary to decide the remaining issues were before the court as of the time petitioner failed to file a timely response to respondent’s rule f motion as required by the court’s order therefore the relevant facts necessary to decide the case were deemed established at that time while we did provide petitioner a trial during which he could have provided further evidence he did not do so he objected merely to the trial of the bank deposit issue at that time we believe that justice requires that petitioner not be allowed to sit on his objection to the bank deposit issue until after the facts regarding that issue have been established petitioner had ample opportunity to object to the bank deposit issue in response to the court’s order requiring him to respond to respondent’s rule f motion furthermore petitioner had other occasions to present relevant evidence and to object to the raising of the bank deposit issue petitioner had notice of the bank deposit issue nearly a year before trial as the bank deposit issue was included in respondent’s first pretrial memorandum respondent’s second pretrial memorandum filed weeks before trial also included the bank deposit issue it was not until trial that petitioner raised his objection to the bank deposit issue accordingly we conclude that petitioner is not prejudiced by respondent’s raising of the bank deposit issue we deem the pleadings amended to conform to the evidence and conclude that the bank deposit issue is properly before the court consequently on the basis of the record including the facts deemed established we hold that petitioner’s gross_income includes the suntrust bank_deposits of dollar_figure we next decide whether petitioner’s gross_income for the tax_year in issue includes ordinary_income of dollar_figure and interest_income of dollar_figure respondent contends that petitioner earned ordinary_income of dollar_figure from hickory valley retirement inn ltd that he is entitled to a flowthrough loss of dollar_figure from decubitus inc and that he received interest_income of dollar_figure from hickory valley retirement inn ltd as to the foregoing issues 6the burden_of_proof on these issues remains on petitioner the facts deemed established support respondent’s determinations at trial petitioner failed to present any evidence or argument on those issues accordingly we hold that petitioner’s gross_income includes ordinary_income of dollar_figure and interest_income of dollar_figure we next consider the issue of the failure_to_file addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return by the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the ultimately determined tax if the failure_to_file does not exceed month with an additional percent per month for each month the failure continues up to a maximum of percent id respondent bears the burden of production under sec_7491 and petitioner bears the burden_of_proof see 116_tc_438 petitioner is deemed to have admitted that he failed to file a return for taxable_year accordingly respondent has met his burden of production petitioner has failed to meet his burden_of_proof as he failed to present any evidence or argument 7the ordinary_income amount of dollar_figure includes ordinary_income of dollar_figure from hickory valley retirement inn ltd less a flowthrough loss of dollar_figure from decubitus inc on the failure_to_file addition_to_tax consequently we hold that petitioner is liable for the failure_to_file addition_to_tax pursuant to sec_6651 for taxable_year we next consider the issue of the failure to pay addition_to_tax pursuant to sec_6651 sec_6651 provides for an addition_to_tax for failure to pay taxes shown on a return on or before the payment due_date the addition_to_tax is percent per month with an additional percent per month for each month the failure continues up to percent id in instances where the taxpayer fails to file a return the return prepared by the commissioner pursuant to sec_6020 shall be treated as the return filed by the taxpayer for the purpose of calculating the addition_to_tax pursuant to sec_6651 sec_6651 for a return prepared by the commissioner to constitute a sec_6020 return it must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a return spurlock v commissioner tcmemo_2003_124 respondent bears the burden of production under sec_7491 and petitioner bears the burden_of_proof see higbee v commissioner supra pincite the record contains a substitute return for taxable_year the substitute return is subscribed and includes a sec_6020 certification form_4549 income_tax examination changes and form 886-a explanation of items those forms are sufficient for respondent to compute petitioner’s tax_liability for tax_year and respondent has certified that they will be treated as a return the facts deemed admitted show that petitioner did not pay any taxes or have any amounts withheld for tax_year because petitioner has not paid the amount shown on the substitute return we uphold respondent’s determination of the failure to pay addition_to_tax pursuant to sec_6651 we next consider the issue of the failure to pay estimated_tax addition_to_tax pursuant to sec_6654 taxpayers are liable for an addition_to_tax for failure to pay estimated_taxes where prepayments of tax either through withholding or by making estimated quarterly payments during the year do not equal the lesser_of percent of the tax shown for the current taxable_year or percent of the tax shown for the previous taxable_year sec_6654 an exception applies if the tax due for the year in issue is less than dollar_figure the individual had no tax_liability for the preceding year or a waiver applies sec_6654 the commissioner bears the burden of production to show that the taxpayer had an estimated_tax payment obligation which includes whether a return was filed for the preceding year sec_7491 127_tc_200 affd 521_f3d_1289 10th cir petitioner bears the burden_of_proof higbee v commissioner supra pincite the record shows that petitioner failed to file a return for taxable_year and he therefore was required to make estimated payments equal to percent of his tax for taxable_year see sec_6654 accordingly respondent’s burden of production is satisfied the facts deemed established show that petitioner did not pay any taxes for taxable_year moreover petitioner has failed to present any evidence or argument that an exception applies consequently petitioner has failed to meet his burden_of_proof and we uphold respondent’s determination of the failure to pay estimated_tax addition_to_tax the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit to reflect the foregoing and respondent’s concession decision will be entered under rule
